196 P.3d 135 (2008)
164 Wash.2d 1029
STATE of Washington, Respondent,
v.
Timothy Joe SHAW, Petitioner.
No. 81509-7.
Supreme Court of Washington.
October 2, 2008.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Alexander and Justices Madsen, Chambers, Fairhurst and Stephens, at its October 1, 2008, Motion Calendar, considered whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
*136 ¶ 3 That the Petition for Review is denied. The Petitioner's motion for appointment of counsel is also denied.
/s/ Gerry L. Alexander
Chief Justice